Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/24/2020 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jim Farmer on 12/30/2020.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 2 and 13 are cancelled by this amendment.
1. A heat shield panel for a gas turbine engine combustor, comprising: 
a hot side defining a first surface having an outer perimeter; 

a first rail member disposed on the cold side proximate a first portion of the outer perimeter, the first rail member having an outer wall and an inner wall; 
a first undercut portion within the second surface proximate the inner wall of the first rail member and the first portion, the first undercut portion defining an undercut surface and an undercut thickness between the first surface and the undercut surface, the undercut thickness being less than the panel thickness, the panel thickness extending throughout a majority of a surface area of the cold side of heat shield panel; and 
a first orifice extending through the first rail member, from the inner wall to the outer wall, wherein the first orifice includes an inner opening positioned on the inner wall, the inner opening having a portion disposed within the first undercut portion.  
3. The heat shield panel of claim [[2]] 1, wherein the first orifice includes an outer opening positioned on the outer wall, the outer opening positioned to direct a flow of air through the first orifice toward an engine component positioned adjacent the first rail member.
5. The heat shield panel of claim [[2]] 1, wherein the first orifice includes an outer opening positioned on the outer wall, the outer opening positioned closer to the first surface than the inner opening.
12. A heat shield for use in a gas turbine engine combustor, comprising: 
a first panel, including 
a first hot side surface having a first outer perimeter, 
a first cold side surface spaced from the first hot side surface, the first hot side surface and the first cold side surface defining a first panel thickness, 

a first undercut portion within the first cold side surface proximate the first inner wall of the first rail member and the first portion, the first undercut portion defining a first undercut surface and a first undercut thickness between the first hot side surface and the first undercut surface, the first undercut thickness being less than the first panel thickness, the first panel thickness extending throughout a majority of a surface area of the first cold side surface of the first panel, and 
a first orifice extending through the first rail member, from the first inner wall to the first outer wall, wherein the first orifice includes a first inner opening positioned on the first inner wall, the first inner opening disposed at least partially within the first undercut portion; and 
a second panel, including 
a second hot side surface having a second outer perimeter, 
a second cold side surface spaced from the second hot side surface, the second hot side surface and the second cold side surface defining a second panel thickness, 
a second rail member disposed on the second cold side surface proximate a second portion of the second outer perimeter, the second rail member having a second outer wall and a second inner wall, 
a second undercut portion within the second cold side surface proximate the second inner wall of the second rail member and the second portion, the second undercut portion defining a second undercut surface and a second undercut thickness between the 
a second orifice extending through the second rail member, from the second inner wall to the second outer wall; 
wherein the first rail member is positioned adjacent the second rail member and the first orifice is oriented to direct a first flow of air toward the second outer wall and the second orifice is oriented to direct a second flow of air toward the first outer wall.  
14. The heat shield of claim [[13]] 12, wherein the second orifice includes a second inner opening positioned on the second inner wall, the second inner opening disposed at least partially within the second undercut portion.  
19. A method of cooling a gap between adjacently positioned a first heat shield panel and a second heat shield panel[[s]] in a gas turbine engine combustor, 
the first heat shield panel comprising: 
a hot side defining a first surface having an outer perimeter; 
a cold side defining a second surface spaced from the first surface, the first surface and the second surface defining a panel thickness; 
the method comprising: 
positioning a first rail member of [[a]] the first heat shield panel adjacent a second rail member of [[a]] the second heat shield panel, the first rail member being disposed on the cold side proximate a first portion of the outer perimeter, the first rail member having an outer wall and an inner wall, the first rail member disposed on the first panel adjacent a first portion, the first undercut portion being within the second surface proximate the inner wall of the first rail member and the first portion, the first undercut portion defining an undercut surface and an undercut thickness between the first surface and the undercut surface, the undercut thickness being less than the panel thickness, the panel thickness extending throughout a majority of a surface area of the cold side of heat shield panel; and the first rail member Docket No. 64365.51700 / 101031US01having a first orifice extending from the inner wall to the outer wall, wherein the first orifice includes a first inner opening positioned on the inner wall, the first inner opening having a portion disposed within the first undercut portion, and the second rail member disposed on the second heat shield panel adjacent a second undercut portion and having a second orifice extending the second rail member, 
wherein the first orifice is oriented to direct a first flow of cooling air toward the second rail member and the second orifice is oriented to direct a second flow of cooling air toward the first rail member; and 
flowing the first flow of cooling air through the first orifice toward the second rail member and flowing the second flow of cooling air through the second orifice toward the first rail member.  
20. The method of claim 19, 
Reasons for Allowance
In addition to the previously described art of record, Dahlke et al. (US 2007/0245742) teaches a heat shield panel in figures 5 and 6 with undercut portions 39 which are formed as circular dimples.  The prior art of record fails to teach, either solely or in combination, a heat shield panel with a rail, an undercut portion having a smaller thickness than a panel thickness, the panel thickness extending throughout the majority of the panel and an orifice through the panel which has a portion of its opening in the undercut portion as described by claims 1, 12 and 19.  Claims dependent thereon are allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KATHERYN A MALATEK/Examiner, Art Unit 3741